Citation Nr: 0713961	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-39 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to August 19, 
2005.

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD from August 19, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, granted service 
connection for PTSD and assigned a 10 percent rating, 
effective May 7, 2003, the date the veteran's claim was 
received.  

The veteran appealed the rating assigned for his PTSD.  In a 
July 2004 decision, a decision review officer granted a 30 
percent rating for PTSD, effective May 7, 2003.  The veteran 
continued his appeal.  Subsequently, in a July 2006 
supplemental statement of the case, a 50 percent rating was 
granted for PTSD, effective August 19, 2005.  As such, the 
veteran has essentially been assigned staged ratings for his 
PTSD.  Accordingly, the issue has been separated as indicated 
on the initial page of this decision.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings).  

A motion to advance this case on the Board's docket was 
granted by the Board on April 23, 2007.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  For the period from May 7, 2003, to May 26, 2004, the 
veteran's PTSD was productive of no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  

3.  From May 27, 2004, the veteran's PTSD was productive of 
no more than occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, for the period from May 7, 2003, to May 26, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an initial rating of 50 percent for PTSD 
from May 27, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

3.  The criteria for an initial rating in excess of 50 
percent for PTSD from May 27, 2004, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  
Subsequently, in a March 2006 letter, the RO provided notice 
to the veteran regarding how disability ratings and effective 
dates are assigned, and the types of evidence to establish 
such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private 
medical records, VA outpatient treatment reports, VA 
examination reports, and lay statements. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, Dingess, supra; Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

The veteran served on active duty from March 1943 to February 
1946, including combat service during World War II.  He was 
awarded a Purple Heart.  In May 2003, he filed a claim for 
service connection for PTSD.  Service connection for PTSD was 
granted, and the veteran disagreed with the initial 10 
percent rating assigned.  He was subsequently granted a 30 
percent rating effective the date his claim was received; and 
a 50 percent rating, effective August 19, 2005.  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, as noted in the Introduction above, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

The veteran's service-connected PTSD has been assigned staged 
ratings of 30 percent and 50 percent under the provisions of 
Diagnostic Code 9411 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.130 (2006).  The regulations are cited, in 
pertinent part, below:  

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) Scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  According to the fourth edition of the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score between 61 and 70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning well with some 
meaningful interpersonal relationships.  A GAF score between 
51 and 60 means that the veteran has either moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  A GAF score between 41 and 50 means that the 
veteran has either serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130 (2004).  Accordingly, GAF Scores ranging 
from 41 to 65 do not automatically equate to any particular 
percentage in the Rating Schedule.  Rather, they are but one 
factor to be considered in conjunction with all the other 
evidence of record.  

The veteran contends that he is entitled to higher ratings 
for his service-connected PTSD.  However, after careful 
consideration of all procurable and assembled data, the Board 
finds that higher ratings are not warranted at any time 
during the rating period because the evidence does not 
demonstrate that his symptoms are severe enough to warrant 
higher ratings.  

In order to receive a rating in excess of 30 percent for PTSD 
from May 7, 2003 to August 18, 2005, the evidence must show 
that there was occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence of record does not support such findings during the 
period from May 2003 to May 26, 2004.  

At his June 2003 VA examination, the veteran stated that he 
experienced nightmares, flashbacks, hypervigilance, and an 
increased startle response two to three times per week.  
These symptoms were mild to moderate in intensity and he had 
had them for many years.  However, he did not require any 
psychiatric treatment in the past, he maintained productive 
employment until age 67 when he retired, and he had a 
supportive family.  He had remained married for 54 years and 
he had one child and three grandchildren.  Mental status 
evaluation revealed that he was cooperative and dressed 
appropriately.  His mood was neutral, his affect was smiling, 
and his speech was normal.  He did not demonstrate any 
perceptual problems, and his thought process and thought 
content were normal.  There was no suicidal or homicidal 
ideation and his insight and judgment were fair.  His GAF was 
estimated to be 65 and the examiner noted that the veteran's 
mild to moderate symptoms did not prevent him from 
maintaining employment.  

In a May 2004 initial outpatient psychiatric assessment, the 
veteran complained of an inability to sleep due to recurrent 
nightmares, and feeling anxious, irritable, and angry.  He 
reported that he has problems with authority figures and has 
isolated from friends and family members.  His mood was noted 
to be sad and anxious.  However, he had good eye contact, his 
affect was appropriate, he exhibited no gross thought 
disorder or symptoms of psychosis, and he did not have any 
suicidal or homicidal ideations.  His speech was coherent, 
spontaneous, and relevant; he demonstrated good insight and 
judgment; and his past and recent memory were good.  He had 
intact abstracting and calculating abilities.  The examiner 
noted the veteran suffered from PTSD.  A GAF score of 41 was 
assigned.  Similar mental status findings were noted in 
November 2004 and June 2005.  A GAF score of 49 was assigned 
in November 2004.  

Effective August 19, 2005, the veteran was granted an 
increased 50 percent rating for his PTSD based on findings 
during an outpatient evaluation on that date.  At that time, 
the veteran reported that his combat experiences remained 
fresh and that he had no relief from his memories.  His days 
were not pleasant; he was tense and angry.  He reported 
increased symptoms as a result of the situation in Iraq as 
well as the terrorist attacks that had taken place in London.  
His GAF was noted to be 41.  

After a review of the evidence of record, the Board will 
resolve all doubt in favor of the veteran, and assign a 50 
percent evaluation effective May 27, 2004, the date of the VA 
outpatient treatment report noting an anxious and sad mood, 
and a GAF score of 41.

Prior to that date, the symptoms associated with the 
veteran's PTSD did not meet the criteria required for a 50 
percent rating.  At the time of his June 2003 examination, 
his affect was smiling, and his speech, thought content, and 
thought process were normal.  The examiner noted the 
veteran's symptoms were mild to moderate, and assigned a GAF 
score of 65.  Consequently, the Board finds that an initial 
rating in excess of 30 percent is not warranted from May 7, 
2003 to May 26, 2004.  

Thereafter, the evidence does not show that the veteran's 
symptomatology more nearly approximates the criteria for a 70 
percent rating.  In this regard, prior to his retirement at 
age 67, the veteran was employed for 18 years with the same 
company, and has been married for 54 years.  The evidence 
does not show that the veteran experiences suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic, 
spatial disorientation, a neglect of personal appearance or 
an inability to establish and maintain effective 
relationships.  These symptoms were also not present upon 
outpatient evaluation in November 2005.  The Board notes that 
the veteran's GAF was reported to be 41 (indicating serious 
symptoms or any serious impairment in social, occupational, 
or school functioning); however, the symptoms experienced by 
the veteran are more akin to the criteria for the 50 percent 
rating, such as disturbance of motivation and mood and 
difficulty establishing and maintaining relationships.  

While the May 2004 outpatient report stated "80 [year old] 
Vietnam combat veteran unemployable," the examiner did not 
indicate that such was the case without regard to the 
veteran's age.  See 38 C.F.R. § 4.19 (age may not be 
considered as a factor in evaluating service-connected 
disability, and unemployability associated with advancing age 
may not be used as a basis for a total disability rating).  
Moreover, the objective symptomatology noted in the medical 
evidence simply does not approximate the criteria for a 
rating in excess of 50 percent from May 27, 2004.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
ratings higher than those assigned, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 30 percent for PTSD prior to 
May 26, 2004 is denied.  

An initial rating of 50 percent for PTSD from May 27, 2004 is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.

An initial rating in excess of 50 percent for PTSD from May 
27, 2004, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


